[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Present: Honorable Marshall K. Berger, Judge
JUDGMENT
This action, claiming declaratory and injunctive relief CT Page 8491 because of the de facto racial and ethnic segregation between Hartford and the suburban districts, because of which the plaintiffs claim (1) in the First Count that the defendants have failed to provide the plaintiffs with an equal educational opportunity to a free public education and (2) in the Second Count that separate educational systems for minority and non-minority students in fact provide to all students, and have provided to plaintiffs, unequal educational opportunities, in violation of Article Eighth, § 1 and Article First, §§ 1
and 20 of the Connecticut Constitution, was brought to this Court on May 30, 1989 pursuant to an order of notice, which gave adequate notice of the pendency of this action to all citizens and residents of the state of Connecticut; and thence to later time when the defendants appeared and raised various defenses; and thence to later time when the action was tried to the court, which entered judgment for the defendants; and thence to later time when the action was appealed to the Supreme Court which reversed the judgment and ordered that judgment be rendered on behalf of the plaintiffs on the merits of their constitutional claim in the first and second counts of their complaint; and thence to the present time.
The Court, having heard the parties and in accordance with the direction of the Supreme Court, finds the issues for the plaintiffs on the First and Second Counts of the Complaint.
WHEREFORE, judgment may enter for the plaintiffs declaring that they have been deprived of their right under Article Eighth, § 1 and Article First, §§ 1 and 20 to a substantially equal educational opportunity expressly predicated upon the severe racial and ethnic isolation that exists in the Hartford public school system, and that the school districting scheme, as codified at §§ 10-184 and 10-240 and as enforced with regard to these plaintiffs, is unconstitutional; the Court will retain jurisdiction in accordance with the opinion of the Supreme Court,238 Conn. 1.
Berger, J.